SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported: August 13, 2012 SANOMEDICS INTERNATIONAL HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 000-54167 27-3320809 (State or other jurisdictionof incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 80 SW 8th Street, Suite 2180Miami, Florida (Address of principal executive offices) (Zip Code) (305) 433-7814 Registrant's telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below of the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective August 13, 2012, Craig Sizer has resigned his position with the Company as Chairman of the Board of Directors.Mr. Sizer's decision to resign was not due to any dispute or disagreement with the Company on any matter relating to the Company's operations, policies or practices. A copy of Mr. Sizer's resignation letter is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Resignation Letter of Craig Sizer dated August 13, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sanomedics International Holdings, Inc. (Registrant) Date: August 14, 2012 By: /s/Keith Houlihan Keith Houlihan President
